       Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
                 Plaintiff,                  )
                                             )
 v.                                          )       Criminal Case No. 19-CR-10080-NMG
                                             )
 DAVID SIDOO, et al.,                        )
                                             )
                 Defendants.                 )
                                             )


                   MOTION TO SUSPEND MOTION PRACTICE UNTIL
                        THE INITIAL STATUS CONFERENCE

       Defendants Gamal Abdelaziz, Diane Blake, Todd Blake, I-Hsin “Joey” Chen, Mossimo

Giannulli, Elizabeth Henriquez, Manuel Henriquez, Douglas Hodge, Michelle Janavs,

Elisabeth Kimmel, Lori Loughlin, William McGlashan, Jr., Marci Palatella, David Sidoo, John

Wilson, Dr. Homayoun Zadeh, and Robert Zangrillo (collectively “Defendants”), through their

undersigned counsel, hereby move for the court to suspend substantive motion practice and to

address the issue of a briefing schedule for all substantive motions in this case at the initial

status conference scheduled for June 3, 2019.

       Defendants Amy and Gregory Colburn have filed a Motion to Dismiss Second

Superseding Indictment (Doc. 341). In that Motion, the Colburns raise arguments that are

relevant to all the defendants charged in the Second Superseding Indictment. At present, the

Defendants have not yet received any discovery in this case and have been told by the

government that it is extremely voluminous. Defendants would like an opportunity to review
       Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 2 of 12




discovery in a meaningful way before filing of substantive motions in this case. Litigating

substantive motions in a piecemeal fashion and before Defendants have an opportunity to

become familiar with the government’s evidence could substantially prejudice the Defendants’

ability to make proper legal arguments to contest the allegations.

       The court has set a date for the initial status conference on June 3, 2019. The

Defendants request that this court issue an Order suspending substantive motion practice (not

including motion practice relating to a protective order) until the initial status conference, at

which time a briefing schedule for substantive motions can be discussed with all parties

present.

       Counsel for the Colburns has stated that he will take no position on this motion. The

government has also stated that it takes no position on this motion.


                                               Respectfully Submitted,

                                               GAMAL ABDELAZIZ

                                               By his attorneys,

                                               /s/ Brian T. Kelly
                                               Brian T. Kelly (BBO #549556)
                                               Joshua C. Sharp (BBO #681439)
                                               Nixon Peabody LLP
                                               53 State Street
                                               Boston, MA 02109
                                               Tel: (617) 345-1000
                                               bkelly@nixonpeabody.com
                                               jsharp@nixonpeabody.com




                                                 2
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 3 of 12




                             DIANE BLAKE AND TODD BLAKE

                             By their attorneys,

                             /s/ David E. Meier
                             David E. Meier (BBO #341710)
                             Todd & Weld LLP
                             One Federal Street, 27th Floor
                             Boston, MA 02110
                             Tel: (617) 624-4732
                             dmeier@toddweld.com

                             Stephen H. Sutro, Esq.
                             Duane Morris LLP
                             One Market Plaza, Suite 2200
                             San Francisco, CA 94105-1127
                             Tel: (415) 957-3008
                             shsutro@duanemorris.com



                             I-HSIN "JOEY" CHEN

                             By his attorneys,

                             /s/ Reuben Camper Cahn
                             Reuben Camper Cahn (pro hac vice)
                             Jennifer L. Keller (pro hac vice)
                             Chase A. Scolnick (pro hac vice)
                             KELLER/ANDERLE LLP
                             18300 Von Karman Avenue, Suite 930
                             Irvine, CA 92612
                             Tel: (949) 476-8700
                             rcahn@kelleranderle.com




                               3
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 4 of 12




                             MOSSIMO GIANNULLI

                             By his attorneys,

                             /s/ Sean M Berkowitz
                             Sean M. Berkowitz (admitted pro hac vice)
                             LATHAM & WATKINS LLP
                             330 North Wabash Avenue, Suite 2800
                             Chicago, IL 60611
                             Tel: (312) 777-7016
                             sean.berkowitz@lw.com

                             William J. Trach (BBO #661401)
                             LATHAM & WATKINS LLP
                             200 Clarendon Street
                             Boston, MA 02116
                             Telephone: (617) 948-6000
                             william.trach@lw.com

                             Perry J. Viscounty (admitted pro hac vice)
                             LATHAM & WATKINS LLP
                             650 Town Center Drive, 20th Floor
                             Costa Mesa, CA 92626
                             Tel: (714) 540-1235
                             perry.viscounty@lw.com



                             ELIZABETH HENRIQUEZ

                             By her attorneys,

                             /s/ Aaron M. Katz
                             Aaron M. Katz (BBO #662457)
                             Ropes & Gray LLP
                             Prudential Tower
                             800 Boylston St.
                             Boston, MA 02199-3600
                             Tel: (617) 951-7117
                             aaron.katz@ropesgray.com




                               4
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 5 of 12




                             Laura G. Hoey (pro hac vice)
                             Ropes & Gray LLP
                             191 North Wacker Drive, 32nd Floor
                             Chicago, IL 60606
                             Tel: (312) 845-1200
                             laura.hoey@ropesgray.com

                             Colleen A. Conry (pro hac vice)
                             Ropes & Gray LLP
                             2099 Pennsylvania Avenue, N.W.
                             Washington, DC 20006-6807
                             Tel: (202) 508-4600
                             colleen.conry@ropesgray.com



                             MANUEL HENRIQUEZ

                             By his attorneys,

                             /s/ Walter Brown
                             Walter Brown (pro hac vice)
                             Melinda Hoag (pro hac vice)
                             Robin Linsenmayer (pro hac vice)
                             Orrick, Herrington & Sutcliffe, LLP
                             405 Howard Street
                             San Fransciso, CA 94105
                             Tel: (415) 773-5700
                             wbrown@orrick.com



                             DOUGLAS HODGE

                             By his attorneys

                             /s/ Brien T. O’Connor
                             Brien T. O'Connor (BBO# 546767)
                             Ropes & Gray LLP
                             Prudential Tower
                             800 Boylston Street
                             Boston, MA 02199
                             Telephone: (617) 951-7000
                             brien.o'connor@ropesgray.com




                               5
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 6 of 12




                             Joan McPhee (BBO# 547869)
                             Ropes & Gray LLP
                             1211 Avenue of the Americas
                             New York, NY 10036
                             Telephone: (212) 596-9000
                             joan.mcphee@ropesgray.com

                             Miranda Hooker (BBO# 661569)
                             Pepper Hamilton LLP
                             125 High Street
                             Boston, MA 02110
                             Phone: (617) 204-5100
                             hookerm@pepperlaw.com



                             MICHELLE JANAVS

                             By her attorneys,

                             /s/ John L. Littrell
                             Thomas H. Bienert, Jr. (pro hac vice)
                             John Littrell (pro hac vice)
                             Bienert I. Katzman PC
                             903 Calle Amanecer, Suite 350
                             San Clemente, CA 92673
                             Tel: (949) 369-3700
                             tbienert@bienertkatzman.com
                             jlittrell@bienertkatzman.com

                             Jonathan L. Kotlier (BBO #545491)
                             Nutter, McClennen & Fish, LLP
                             155 Seaport Boulevard
                             Boston, MA 02210-2604
                             Tel: 617-439-2000
                             jkotlier@nutter.com




                               6
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 7 of 12




                             ELISABETH KIMMEL

                             By her attorneys,

                             /s/ Eóin P. Beirne
                             R. Robert Popeo (BBO #403360)
                             Mark E. Robinson (BBO #423080)
                             Eóin P. Beirne (BBO #660885)
                             Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.
                             One Financial Center
                             Boston, MA 02111
                             Tel: (617) 348-02111
                             ebeirne@mintz.com



                             LORI LOUGHLIN

                             By her attorneys,

                             /s/ William J. Trach
                             William J. Trach (BBO #661401)
                             LATHAM & WATKINS LLP
                             200 Clarendon Street
                             Boston, MA 02116
                             Tel: (617) 948-6000
                             william.trach@lw.com

                             Sean M. Berkowitz (admitted pro hac vice)
                             LATHAM & WATKINS LLP
                             330 North Wabash Avenue, Suite 2800
                             Chicago, IL 60611
                             Tel: (312) 777-7016
                             sean.berkowitz@lw.com




                               7
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 8 of 12




                             Perry J. Viscounty (admitted pro hac vice)
                             LATHAM & WATKINS LLP
                             650 Town Center Drive, 20th Floor
                             Costa Mesa, CA 92626
                             Tel: (714) 540-1235
                             perry.viscounty@lw.com



                             WILLIAM McGLASHAN, JR.

                             By his attorneys,

                             /s/ Jack W. Pirozzolo
                             Jack W. Pirozzolo (BBO #564879)
                             jpirozzolo@sidley.com
                             SIDLEY AUSTIN LLP
                             60 State Street, 36th Floor
                             Boston, MA 02109
                             Tel: (617) 223-0304

                             Joan M. Loughnane (pro hac vice)
                             jloughnane@sidley.com
                             SIDLEY AUSTIN LLP
                             787 7th Avenue
                             New York, NY 10019
                             Tel: (212) 839-5567

                             /s/ John C. Hueston
                             John C. Hueston (pro hac vice)
                             Marshall Camp (pro hac vice)
                             HUESTON HENNIGAN LLP
                             523 W. 6th Street, Suite 400
                             Los Angeles, CA 90014
                             Tel: (213) 788-4340
                             jhueston@hueston.com
                             mcamp@hueston.com




                               8
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 9 of 12




                             MARCI PALATELLA

                             By her attorneys

                             /s/ Michael K. Loucks
                             Michael K. Loucks (BBO #305520)
                             SKADDEN, ARPS, SLATE,
                                MEAGHER & FLOM LLP
                             500 Boylston Street
                             Boston, Massachusetts 02116
                             (617) 573-4800
                             michael.loucks@skadden.com

                             Jack P. DiCanio (pro hac vice)
                             SKADDEN, ARPS, SLATE,
                                MEAGHER & FLOM LLP
                             525 University Avenue
                             Palo Alto, California 94301
                             (650) 470-4500
                             jack.dicanio@skadden.com

                             Allen J. Ruby (pro hac vice)
                             SKADDEN, ARPS, SLATE,
                                MEAGHER & FLOM LLP
                             525 University Avenue
                             Palo Alto, California 94301
                             (650) 470-4500
                             allen.ruby@skadden.com



                             DAVID SIDOO

                             By his attorneys,

                             /s/ Martin G. Weinberg
                             Martin S. Weinberg (BBO #
                             David Z. Chesnoff (pro hac vice)
                             Richard Schonfeld (pro hac vice)
                             Chesnoff & Schonfeld, PC
                             520 S. Fourth Street
                             Las Vegas, NV 89101




                               9
Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 10 of 12




                             JOHN WILSON

                             By his attorneys,

                             /s/ Michael Kendall
                             Michael Kendall (BBO #544866)
                             Yakov Malkiel (BBO #689137)
                             WHITE & CASE LLP
                             75 State Street
                             Boston, MA 02109-1814
                             Tel: (617) 979-9310
                             michael.kendall@whitecase.com

                             Andrew E. Tombak (pro hac vice)
                             WHITE & CASE LLP
                             1221 Avenue of the Americas
                             New York, NY 10020
                             Tel: (212) 819-8428
                             Andrew.tomback@whitecase.com



                             DR. HOMAYOUN ZADEH

                             By his attorneys,

                             /s/ Tracy A. Miner
                             Tracy A. Miner (BBO #547137)
                             Megan A. Siddall (BBO #568979)
                             Seth B. Orkand (BBO #669810)
                             Miner Orkand Siddall LLP
                             470 Atlantic Ave, 4th Floor
                             Boston, MA 02110
                             Tel.: (617) 273-83 77
                             tminer@mosllp.com
                             msiddall@mosllp.com sorkand@mosllp.com




                              10
      Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 11 of 12




                                               ROBERT ZANGRILLO

                                               By his attorneys,

                                               /s/ Nicholas Theodorou
                                               Nicholas Theodorou (BBO #495730)
                                               Foley Hoag LLP
                                               155 Seaport Boulevard
                                               Boston, MA 02210
                                               Tel: (617) 832-1163
                                               ntheodorou@foleyhoag.com

                                               Martin G. Weinberg, Esq. (BBO #519480)
                                               20 Park Plaza, Suite 1000
                                               Boston, MA 02116
                                               Tel: (617) 227-3700
                                               owlmgw@att.net

                                               Matthew L. Schwartz
                                               Boies Schiller Flexner
                                               55 Hudson Yards, 20th Floor
                                               New York, NY 1001
                                               Tel: (212) 303-3646
                                               mlschwartz@bsfllp.com


                                CERTIFICATE OF SERVICE

       I, Jonathan L. Kotlier, hereby certify that on April 21, 2019, this document, filed through

the CM/ECF system, will be sent electronically to all registered participants in this matter as

identified on the Notice of Electronic Filing (NEF).


                                               /s/ Jonathan L. Kotlier
                                               Jonathan L. Kotlier




                                                11
       Case 1:19-cr-10080-NMG Document 359 Filed 04/22/19 Page 12 of 12




                                   RULE 7.1 CERTIFICATION


        I hereby certify that on April 19, 2019, counsel for Defendants conferred with counsel for

defendants Amy and Gregory Colburn and he stated he will take no position on this motion.

Counsel for Defendants also conferred with counsel for the United States and he stated that it will

take no position on this motion.


                                                 /s/ Jonathan L. Kotlier
                                               Jonathan L. Kotlier
4474787.3




                                                12
